ICJ_050_BarcelonaTraction1962_BEL_ESP_1967-04-12_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUETE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 12 AVRIL 1967

1967

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER OF 12 APRIL 1967
Mode officiel de citation:

Barcelona Traction, Light and Power Company, Limited,
ordonnance du 12 avril 1967, C.I.J. Recueil 1967, p. 9.

Official citation:

Barcelona Traction, Light and Power Company, Limired,
Order of 12 April 1967, I.C.J. Reports 1967, p. 9.

 

Sales ummber OL À

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1967
1967
12 April 1967 12 April
General List:
No. 50

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER

Present: President BUSTAMANTE Y RIVERO; Vice-President KORETSKY;
Judges Sir Gerald FITZMAURICE, TANAKA, JESSUP, MORELLI,
PADILLA NERVO, FORSTER, GROS, AMMOUN, BENGZON, PETREN,
LACHS, ONYEAMA; Registrar AQUARONE.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Article 48 of the Statute of the Court and to Article 37
of the Rules of Court,

Makes the following Order:

Having regard to the Order of 23 November 1966 extending to 24 April
1967 and 2 October 1967 respectively the time-limits for the filing of the
Reply of the Government of Belgium and the Rejoinder of the Govern-
ment of Spain;

4
BARCELONA TRACTION (ORDER OF 12 IV 67) 10

Whereas, by a letter dated 6 April 1967, the Agent for the Government
of Belgium, for the reasons therein set out, requested the extension to
15 May 1967 of the time-limit for the filing of the Reply;

Whereas, on 7 April 1967, a certified true copy of the aforementioned
letter was transmitted to the Agent for the Government of Spain who
was asked to make known the views of that Government on the request;

Whereas, by a letter dated 11 April 1967, the Agent for the Government
of Spain stated that that Government raised no objection and left it
entirely to the Court to decide upon the action to be taken on the request
of the Belgian Government,

THE COURT,
Having ascertained the views of the Parties,

Extends to 16 May 1967 the time-limit for the filing of the Reply of
the Government of Belgium and consequently to 24 October 1967 the
time-limit for the filing of the Rejoinder of the Government of Spain.

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this twelfth day of April, one thousand
nine hundred and sixty-seven, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of Belgium and to the Government of Spain, respectively.

(Signed) J. L. BUSTAMANTE R.,
President.

(Signed) S. AQUARONE,
Registrar.
